UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the fiscal year ended December 31, 2011 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (address of principal executive offices) (Zip Code) (606) 432-1414 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $5.00 par value (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No ü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No ü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesü No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Based upon the closing price of the Common Shares of the Registrant on the NASDAQ-Stock Market LLC – Global Select Market, the aggregate market value of voting stock held by non-affiliates of the Registrant as of June 30, 2011 was $405.2 million.For the purpose of the foregoing calculation only, all directors and executive officers of the Registrant have been deemed affiliates.The number of shares outstanding of the Registrant’s Common Stock as of February 29, 2012 was 15,526,895. EXPLANATORY NOTE The sole purpose of this Form 10-K/A, Amendment No. 1 to the Annual Report on Form 10-K for the fiscal year ended December 31, 2011, filed on March 15, 2012 (“Original Form 10-K”) is to amend the date on the Consent of BKD, LLP, Independent Registered Public Accounting Firm, filed as Exhibit 23.1.This Amendment does not revise or update any other part of the Original Form 10-K. PART IV Item 15.Exhibits and Financial Statement Schedules (a)3.Exhibits Exhibit No. Description of Exhibits Consent of BKD, LLP, Independent Registered Public Accounting Firm (b)Exhibits The response to this portion of Item 15 is submitted in (a) 3. above. (c)Financial Statement Schedules None SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf the undersigned, thereunto duly authorized. COMMUNITY TRUST BANCORP, INC. Date: March 16, 2012 By: /s/Jean R. Hale Jean R. Hale Chairman, President and Chief Executive Officer /s/Kevin J. Stumbo Kevin J. Stumbo Executive Vice President and Treasurer (Principal Financial Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the date indicated. March 16, 2012 /s/ Jean R. Hale Chairman, President, and Chief Executive Officer Jean R. Hale March 16, 2012 /s/ Kevin J. Stumbo Executive Vice President and Treasurer (Principal Financial Officer) Kevin J. Stumbo March 16, 2012 /s/ Charles J. Baird Director Charles J. Baird March 16, 2012 /s/ Nick Carter Director Nick Carter March 16, 2012 /s/ Nick A. Cooley Director Nick A. Cooley March 16, 2012 /s/ James E. McGhee, II Director James E. McGhee II March 16, 2012 /s/ M. Lynn Parrish Director M. Lynn Parrish March 16, 2012 /s/ James R. Ramsey Director James R. Ramsey March 16, 2012 /s/ Anthony W. St. Charles Director Anthony W. St. Charles COMMUNITY TRUST BANCORP, INC. AND SUBSIDIARIES INDEX TO EXHIBITS Exhibit No. Description of Exhibits Consent of BKD, LLP, Independent Registered Public Accounting Firm
